                                   Case 2:19-cv-00671-RK Document 1 Filed 02/15/19 Page 1 of 14
JS 44 (Rev 06/17)
                       \\~
                                                                                  CIVIL COVER SHEET
The JS 44 civil cover sheet and the mfor:nat10n contamed herem neither replace nor supplement the fihng and service ofpleadmgs or other papers as reqmred by law except as
provided by local rules of court ThJS form, approved by the Jud1c1al Conference of the T..:mted States m September 1974, 1s reqmred for the use of the Clerk of Court for the
purpose of m1tlatmg the CIVIi docket sheet (SEE INSTRUCTIONS UN NEXT PAGE OF THIS FORM 1

I. (a) PLAl.!'i'TIFFS                    l
               CfH4) \ tvl\.t Y\JiW
       (b) County of Residence off IfSt Listed Pl amtiff                                                           County of Residence of First Listed Defendant
                                   (EXCEPT IN US PLAINTIFF CASESj                                                                                 (IN US PLAINTIFF CASES ONLY)
                                                                                                                   NOTE       IN LAND CONDE.MNA TION CASES. t.:SE THE LOCATION OF
                                                                                                                              THE TRACT OF LAND INVOLVED

       ( C) Attorneys (Firm Name. Address            and Telephone Number}




II. BASIS OF J{;RISDICTION (P/acean                                'X" mOneBoxOnly}                                                                'CIP AL PARTIES (Plafe an "X" in One Box/or Plamttff
                                                                                                               (For Diversity Cases Only}                                            and One Box for Defendant}
          t.: S Government                   :'.J 3 Federal Quesaon                                                                      PTF        DEF                                             PTF       DEF
              Plamaff                                 (lJ S Government Not a Party1                       Citizen of Tins State         n I         :'.J   I     Incorporated or Pnnc1pal Place       n 4 :'.J 4
                                                                                                                                                                   ofBusmess In Tuts State

          U S Government                     n   4    D1verstty                                           C111zen of Another State       :'.J 2     :'.J   2     Incorporated and Pnnc1pal Place        :'.J 5   :'.J 5
             Defendant                                 (Indicate Citizenship of Parties m Item Ill}                                                                 ofBusmess In Another State

                                                                                                                                         :'.J 3     0      3     Foreign Nanon                          :'.J 6   :'.J 6

       . NA Tl.JRE 0 F S"CIT fPlace an x· in One Box Only}                                                                                           Chck here for Nature of Suit Code Descn uons
               0                                                                                                                                      i\B '              y;.J'·         ' 'O'F
0      ! IO Insurance                         PERSONAL L~Jl..:RY                PERSONAL INJl..:RY             :'.J 62 S Drug Related Se1zme    CJ 422 Appeal 28 USC 158      :'.J     375 false Claims Act
::J    120 Manne                            :'.J
                                              310 Alrplane                :'.J 36 S Personal Injury ·                    of Property 21 USC 881 :'.J 423 Withdrawal           :'.1     376 Qui Tam (31    use
0      130 Miller Act                       0 315 An-plane Product                  Product L1abtltty          :J 690 Other                               28 USC 157                        3729(a))
:'.J   140 Negoaable Instrument                    Liab1hty               :'.J 367 Health Caret                                                                               :'.J     400 State Reappornomnent
:'.J   150 Recovery of Overpayment          0 320 Assault, Libel &                 Pharmaceubcal                                            t:a;;Ei!!Blml!immiii:::!i! n o             41 An11nust
             & Enforcement of Judgment             Slander                          Personal Injury                                             :'.J 820 Copynghts            ::J      4 30 Banks and Bankmg
 :'.J  151 Medicare Act                     :'.J
                                              330 Federal Employers'                Product Ltabtltty                                           n 830 Patent                  :'.J     4 50 Commerce
 :'.J  I 52 Recovery of Defaulted                  Liabtl1ty              0 368 Asbestos Personal                                               :'.J 835 Patent • AbbreVJated n        460 Deportanon
             Student Loans                  :'.J
                                              340 Manne                              Injury Product                                                       New Drug Apphcabon  :'.J     470 Racketeer Influenced and
             (Excludes Veterans)            0 345 Marme Product                     Liab1hty                                                    :'.J 840 Trademark                          Corrupt Orgaruzabons
 :'.J  I 5 3 Recovery of Overpayment               Liab1hty                    PERSONAL PROPERTY e~~~]fii~[ili"j!~~iif!Ei~liWJiJi£jjijji:·jj.<;9:ilWiJi '.J                            480 Consumer Credit
             of Veteran's Benefits          :'.J
                                              350 Motor Vehicle           ::J 370 Other Fraud                  :'.J 710 Farr Labor Standards    :'.J 861 HlA {139Sft)                    90 Cable/Sat TV
 0     160 Stockholders' Smts               :'.J
                                              355 Motor Vemcle            :'.J 371 Truth m Lending                       Act                    :'.J 862 Black Lung (923)                 0 S ecunt1es/Commodi11es/
 :'.J  190 Other Contract                         Product Liabtl1ty       :'.J 380 Other Personal              :'.J 720 Labor/Management        :'.J 86 3 DIWC-DIWW (405(                   Exchange
 :'.J  195 Contract i'rQduct L1ab1hty       :'.J
                                              360 Other Personal                    Property Damage                      Relanons               ::J 864 SS!D Title XVI                    0 Other Statutory Acaons
 :'.J  196 Franchise l                            lnJUI}                  :'.J 385 Property Damage             n 740 Railway Labor Act          '1 865 RSI (405(g)l                      91 Agncultural Acts
                                             '1
                                              362 Personal ln]Ul} •                 Product Llabd1ty           ::J 751 Family and Medical                                              893 Envrronmental Matters
                                                  Medical Mal racnce                                                      Leave Act                                                    895 Freedom of Jnformaaon
ij·i;';..::;;..;:;,»JiREm·~Agoo~··J11mji~~:i!llH$iii~iii]~~~~IHB:~~i'j·          ~·!]ON!mER.i;]P~iij~!jisE''~' :'.1 790 Other Labor L111ga11on                                               Act
 :'.J 210 Land Condemnation                 :'.J 440 Other CIVIi Rights         Habeas Corpus:                 :'.J 791 Employee Renrernent     :'.J 870 Taxes (U S Pia       :'.J     896 Arbitration
 :'.J 220 Foreclosure                       :'.J 441 Vo11ng               :'.J 463 A!ten Detamee                         Income Secunty Act               or Defendant}       :'.J     899 Ad!mmstraave Procedure
 0 230 Rent Lease & E1ectment               :'.J 442 Empl~yment           0 510 Mobons to Vacate                                                :'.J 871 IRS- Thtrd Party                   Act/ReVJew or Appeal of
 :'.J 240 Torts to Land                     0 443 Housmgf                           Sentence                                                              26   use 7609                     Agency Dects10n
 :'.J 245 Tort Product Liab1hty                       Accommodanons       :'.J 5 30 General                                                                                    :'.J    950 Const1tuaonahty of
 CJ 290 All Other Real Property              0 44 5 Amer w-D1sab1h11es • :'.J 515 Death Penalty                                                                                             State Statutes
                                                      Employment                Other:                         n 462 Naturalizaaon Apphcaaon
                                            ::J 446 Amer w-D1sabtl111es · :'.J 540 Mandamus & Other :'.J 46 5 Other hmmgraaon
                                                      Other               n 5SO Ovtl Rights                              Acaons
                                             :'.J 448 Educaaon             :'.J S5S Pnson Condia on
                                                                          0 560 Ovtl Detamee ·
                                                                                    Condiaons of
                                                                                    Confinement

V.       ORIGI~ fPla e an "X"            One Box Only)
~      1 Ongmal                   R moved from                    C1 3     Remanded from              0 4 Remstated or      0                                    ~   6 Multid1stnct              :::J 8 Mult1d1stnct
          Proceedmg               S te Court                               Appellate Court                Reopened                                                     L1t1gat10n -                     Litiga!Ion ·
                                                                                                                                                                       Transfer                         Direct File


VI. CAUSE OF A1

VII. REQUESTED IN                                                                                                                                              CHE K YES only tf demanded m complaint
     COMPLAl'.'JT:                                                                                                                                             JURY DEMAND:              ~Yes            ~No

VIII. RELATED CASE(S)
                                                     (See mstrocttons)
      IFA.W                                                                  JUDGE                                                                 DOCKET NCMBER
DATE


FOR OFFICE

       RECEIPT#                    AMOL'NT                                          APPL YING IFP                               JL'DGE                                  MAG Jt.:DGE
                            Case 2:19-cv-00671-RK Document 1 Filed 02/15/19 Page 2 of 14
                                                             C~lTED STATES DISTRICT COURT
                                                       FOR THE EASTER."'J DISTRICT OF PENNSYLVANIA

                                                                              DESIGNA TIO!'J FOR.1\1
                      (to be used by counsel or prose plaintiff to md1cate the category of the case for the purpose of assignment to the appropriate calendar)

Add=orP1.mtiff,_L.{qCi___,J_,__~~_A.¢-.J!._"L}/~-W_LJ,P~ ICJ.J~
AddressofDefendant: _    7-l~ ~mr ~:~_6k_. fill~ _Wft~hl              ~~{!., 2.J9_Q() 2- _
Place of Accident, Incident or Transaction: _ ~~ l _~ k_lltmf ~ J ~ff ~~~ ~/


RELATED CASE, IF ANY:

Case Number:                                                       Judge: _ _       _                                       Date Termmated.

Civil cases are deemed related when         Yes is answered to any of the followmg questions.
1.    Is this case related to property included in an earlier numbered suit pending or within one year
      previously terminated action in this court?
                                                                                                                               YesD
2     Does this case involve the same issue of fact or grow out of the same transactJon as a prior suit
      pendmg or withm one year previously termmated actJon in this court9
                                                                                                                               YesD
3.    Does this case involve the validity or infringement of a patent already in suit or any earher
      numbered case pendmg or within one year previously terminated actJon of this court?

4.    Is this case a second or successive habeas corpus, social secunty appeal, or pro se civil rights
      case filed by the same md1vidual?
                                                                                                                               YesD
I certify that, to my knowledge, the withm case           0   is        i not related to any case now pending or within one year previously terminated action m
this court except as noted above

DATE               L-{ts:tl-9- -                                        'A~rn~~                                                           Attorney ID # (If applicable)


CIVIL: (Place a "in one category only)

A.           Federal Question Cases:                                                        B.   Diversity Jurisdiction Cases:

D      t.    Indemruty Contract, Marme Contract, and All Other Contracts                   01          Insurance Contract and Other Contracts
o,    2.     FELA                                                                          D 2.        Arrplane Personal Injury
D     3.     Jones Act-Personal Injury                                                     D 3.        Assault, Defamation
D            Antitrust                                                                     D 4         Marine Personal Injury
                                                                                           D s
B
D
             Patent
             Labor-Management Relations
             Civil Rights
                                                                                           D
                                                                                           D 7.
                                                                                                 6
                                                                                                       Motor Vehicle Personal Injury
                                                                                                       Other Personal Injury (Please specify) _ _ _ _
                                                                                                       Products Liability
D            Habeas Corpus                                                                 D s.        Products Liability - Asbestos
             Secunties Act(s) Cases                                                        D 9.        All other Diversity Cases
             Social Secunty Review Cases                                                               (Please specify) _
             All other Federal~cr~n Cw;es          I I     ....... I

              (Please specify)   \        5 •L. )ec oH ~(            1...:l   f   ~


                                                                             ARBITRATION CERTIFICATION
                                                   (The effect of this certtftcatton ts to remove the case from ehgzb1lzty for arb1trat1on)

I,                      ~~                          _ _ , counsel ofrecord or pro se plamtiff. do hereby certify

                   suant to Local Civil Rule 53 .2, § 3(c) (2), that to the best of my knov.ledge and belief, the damages recoverable m this civil action case
     ---=-~ceed        the sum of$ I 50,000 00 exclusive of mterest and costs.

     D        Relief other than monetary damages is sought.                                                                                         FEB 15 201§
DATE  --1:-~ l °l_                       _ __                                                                                                 £_~- --
                                                                                                                                          Attorney ID # (If applicable)

NOTE A tnal de novo Will be a tnal by Jury only 1fthere has been compliance With FR C P 38

Civ 609 (512018)

                                 fEB 15 2QIJ
            Case 2:19-cv-00671-RK Document 1 Filed 02/15/19 Page 3 of 14



                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PEKNSYLVANIA

CAROL MULHERN,                                       )
499 W. Lancaster Ave. Apt. C-9                       )
Downingtown, PA 19335                                )
                                                     )
       Plaintiff pro se,                             )


                                                                            /1cv~7/
                                                     )
       v.                                            )       Case No.
                                                     )
FEDERAL RETIRE'.VlENT TllRIFT                        )
INVESTMENT BOARD                                     )
77 K Street, N.E.                                    )
Suite 1000                                           )
Washington, D.C. 20002                               )
                                                     )
Michael Kennedy, Managing Director                   )
Dana K. Bilyeu, Executive Director        ,          )
Ron McCray, Investor and Corp. Director i            )
David A. Jones, Lltlndependent Consult. Fi~.         )
William Jasien, CEO and Managing Director:           )
Rivindra Deo, Exe. Director               :          )
                                                     )
       Defendants.                                   )



                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. Section 1442(a)(l ), the United States of America, on behalf of

defendants, the Federal Retirement Thrift Investment Board, '.Vlichael Kennedy, '.Vlanaging

Director, Dana K. Bilyeu, Executive Director, Ron '.VlcCray, Investor and Corporate Director,

David A. Jones, LLC, William Jasien, CEO and Managing Director, and Rivindra Deo,

Executive Director, removes this action to the United States District Court for the Eastern

District of Pennsylvania. In support, the United States avers as follows:

       1.      On or about January 18, 2019, plaintiff Carol Mulhern filed a complaint in the

Court of Common Pleas for Chester County, Pennsylvania. A true and correct copy of the

Complaint is attached hereto as Exhibit '"A."
            Case 2:19-cv-00671-RK Document 1 Filed 02/15/19 Page 4 of 14



       2.      The Federal Retirement Thrift Investment Board ("FRTIB") is an agency in the

executive branch of the United States with the sole responsibility of administering the Thrift

Savings Plan ("TSP"). 5 U.S.C. § 84 72. The FR TIB consists of five Presidentially-appointed

board members who elect an Executive Director, and set the policies for the administration of the

TSP. The TSP is one part of the retirement system created for federal employees by the Federal

Employees' Retirement System Act of 1986. The TSP is a defined contribution retirement

savings plan that is similar to private sector 401 (k) plans. Plaintiff Mulhern is a former federal

employee who maintained a TSP account with the FRTIB.

       3.      On October 3, 2018, Mulhern requested a withdrawal of all funds in her TSP

account. In the complaint, Mulhern alleges that the FRTIB improperly deducted taxes from the

amount !vtulhern withdrew. Mulhern claims she is entitled to have the full amount that was in

her account paid to her without any amount deducted for taxes.

       4. The individual defendants are the board members and Executive Director of the

FRTIB, and are employees of the United States who were acting within the scope of their

employment at all times relevant to !vtulhern' s allegations. See Declaration of William M.

McSwain, Cnited States Attorney, attached hereto as Exhibit "B." As such, the Cnited States is

substituted as a matter of law pursuant to 28 C .S.C. § 26 79( d)( 1), which provides the following:

               Upon certification by the Attorney General that the defendant employee
               was acting within the scope of his office or employment at the time of the
               incident out of which the claim arose, any civil action or proceeding
               commenced upon such claim in a L'nited States district court shall be
               deemed an action against the United States under the provisions of this
               title and all references thereto, and the L'nited States shall be substituted as
               the party defendant.




                                                  2
              Case 2:19-cv-00671-RK Document 1 Filed 02/15/19 Page 5 of 14



        5.       The l.Jnited States district courts have exclusive jurisdiction over proper and

timely claims for recovery of internal revenue tax alleged to have been erroneously or illegally

assessed or collected (28 U.S.C. § l 346(a)), and claims arising under the Constitution, acts of

Congress, and agency and executive department regulations. 28 U.S.C. § 1346(b).

        6.       Accordingly, this is a suit against the Cnited States, and removal of this action is

proper pursuant to 28 l.J.S.C. § 1442(a)(l).

        7.       Under 28 U.S.C. § 1442(a)(l), any civil action commenced in State court against

an agency of the Cnited States may be removed to the United States District Court for the district

in which the action is pending. This action is removable to this Court pursuant to 28 U.S.C. §

2679(d)(2), which provides in pertinent part that:

                 Upon certification by the Attorney General that the defendant employee
                 was acting within the scope of his office or employment at the time of the
                 incident out of which the claim arose, any civil action or proceeding
                 commenced upon such claim in a State court shall be removed without
                 bond at any time before trial by the Attorney General to the district court
                 of the United States for the district and division embracing the place in
                 which the action or proceeding is pending ....


        8.       In accordance with 28 U.S.C. § 1446(d), a true and correct certified copy of this

Notice of Removal is being: (a) filed in the Chester County Court of Common Pleas; and (b) sent

to pro se plaintiff.

        9.       No bond is required to accompany this Notice because it is being filed on behalf

of the United States.

        10.      In accordance with 28 U.S.C. § 1446(a), this Notice of Removal is signed under

Rule 11 of the Federal Rules of Civil Procedure.



                                                   3
             Case 2:19-cv-00671-RK Document 1 Filed 02/15/19 Page 6 of 14



       11.      Removal by the United States is timely pursuant to the 30-day deadline set forth

in 28 U.S.C. § 1446(b).

       WHEREFORE, the Cnited States of America, on behalf of the Federal Retirement Thrift

Investment Board, Michael Kennedy, Managing Director, Dana K. Bilyeu, Executive Director,

Ron McCray, Investor and Corporate Director, David A. Jones, LLC, William Jasien, CEO and

Managing Director, and Rivindra Deo, Executive Director, gives notice that the State court

action, Mulhern v. Federal Retirement Thrift Investment Board, Michael Kennedy, Managing

Director, Dana K. Bilyeu, Executive Director, Ron McCray, Investor and Corporate Director,

David A. Jones, LLC, William Jasien, CEO and Managing Director, and Rivindra Deo,

Executive Director, Case ;\o. 2019-00878-MJ, is removed to the United States District Court for

the Eastern District of Pennsylvania.

                                                     Respectfully submitted,

                                                     WILLIAM M. McSWAIN
                                                     United States Attorney




                                                     GREGORY B. DAVID
                                                     Assistant United States Attorney
                                                     Chief, Civil Division

       Dated: February    I(. 2019                   ~O/"Y' i? ~ f"L VD~
                                                     VIVECA D. PARKER
                                                     Assistant lJnited States Attorney
                                                     615 Chestnut Street, Suite 1250
                                                     Philadelphia, PA 19106-4476
                                                     Phone: (215) 861-8443




                                                4
          Case 2:19-cv-00671-RK Document 1 Filed 02/15/19 Page 7 of 14



                                CERTlFICATE OF SERVICE

       I hereby certify that on this _ day of February, 2019, I served a true and correct copy of

the foregoing Notice of Removal, with exhibits, by First Class lJ.S. Mail on the following

persons addressed as follows:

                                     Carol Mulhern
                                     499 W. Lancaster Ave. apt. C-9
                                     Downingtown, PA 19335
                                     Pro se plaintiff




                                                     ~ OV'f'.~ ~ {vt " J:J-?
                                                    VIVECA D. PARKER
                                                    Assistant United States Attorney




                                                5
           Case 2:19-cv-00671-RK Document 1 Filed 02/15/19 Page 8 of 14




                       CERTIFICATION OF SCOPE OF EMPLOYMENT

       I, William M. McSwain, the undersigned United States Attorney, pursuant to the

provisions of 28 U.S.C. Section 2679(d) and by virtue of the authority vested in me by the

Attorney General of the Cnited States under 28 C.F.R. Section 15.3(a), hereby certify that to the

best of my knowledge, information, and belief, based upon information supplied to me in my

official capacity, defendants Michael Kennedy, Managing Director, Dana K. Bilyeu, Executive

Director, Ron McCray, Investor and Corporate Director, David A. Jones, LLC, William Jasien,

CEO and Managing Director, and Rivindra D:eo, Executive Director, were acting within the

scope of their employment by the United States Federal Retirement Thrift Investment Board
                                            !

when the underlying events occurred. In r;aching this determination, I have considered ( 1) the

Complaint; and (2) the representation of co.un,sel for the Cnited States Federal Retirement Thrift
                                                  I
                                                  I
Investment Board that the individual defendants were acting within the scope of their
                                            .     l

                                            :
employment by the Cnited States Federal Retirement Thrift Investment Board at the time of the

events and occurrences in question.

       Therefore, I have been authorized in my official capacity by the United States

Department of Justice to so certify and move to substitute the United States of America pursuant

to 28 U.S.C. §2679 as to any and all claims raised against them in this action .


                                                           ? <~ Vi ~MN\
                                                .JJJ..>J:> C\IY'        f
                                                 WILLIAM M. McSWAI~
                                                 lJ:\'ITED STA TES ATTORNEY



                       ...-
DATED: February-· \ f;        _, 2019
Case 2:19-cv-00671-RK Document 1 Filed 02/15/19 Page 9 of 14




EXHIBIT A
             Case 2:19-cv-00671-RK Document 1 Filed 02/15/19 Page 10 of 14


                            CijE§TER COUNTY COURT Of COMMON PLEAS

Carol Mulhern
499 W. Lancaster Ave. Apt C-9
Downingtown. PA. 19335
Phone# 484-787-1879

                           Plaintiff, Pro Se

Federal Retirement Thrift llM!tStment Board
77 K Street. N.E.
Suite 1000
Washington, D.C. 20002                                                            ~




                                                                                 ,., ..,, §a:
                                                                                 ' '              "'°   - -n~



                                                                                                        - rn.,.._--
Phonet 202-942-1600                                                              (., ...., -
                                                                                           """'. .;,z:
                                                                                """"""':?: ("""\
                                                                                !"'110....,
                                                                                .:o:;o--o              CD
Michael Kennedy, Managing Director                                              n°-.1 :i::a
                                                                                                                ;

Dana K. Bilyeu, Executive Director                                              0 '!i! ""-1 :z
Ron McCray, Investor and Corp. Director
David A. Jones, LLC Independent Consult Finn.
                                                                                :-o;o:-
                                                                               :>...;:r-i            - ••
                                                                                                    .t:'-
                                                                                                    \C
William Jasien, CEO and Managing Director
Rivindra Deo, Exe. Director

                           Defendants


                    CML COMPLAINT FOR FIDUCIARY BREACH OF DUJY

Plaintiff, Carol Mulhem (hereinafter 9Plaintifr or "Mulhern, files this Civil Action Complaint and
Demand for a jury trial against Defendant, Federal Retirement Thrift Investment Board. This action for
declaratory, Injunctive, monetary and other appropriate relief is brought by the Plaintiff, to sedress
Fiduciary breach of duty, 29 USC 1106 (b), and acts of withholding retirement saving funds. As
described in Title 18, chapter 3901 •Depri'ie•. In support thereof avers the following:

                                        fACTUAb AYERMENIS

                                                                                                   .::',.
Plaintiffs retirement accounW 19011982137945 has a savings for $152,54d.40. Plaintiff completed
the TSP-75 Form to withdrawal/transfer retirement funds to another retirement account at the Citadel
Federal Credit Union, then faxed and mailed the documents to the Thrift Savings Plan (TSP)
representatives approximately, Oct 3, 2018. In tum, the Thrift Savings Ptan repiesentatives sent the
Plaintiff an tncorrect amount of funds taxed by check for $127,381.55 instead of the entire amount of
$152,540.40 tax deferred. as a retirement plan rol over.
              Case 2:19-cv-00671-RK Document 1 Filed 02/15/19 Page 11 of 14



TSP treated the withdrawal of funds as a regular withdrawal instead of a roll over to another
                                                   I


retirement account, thereby subjecting Plaintiff's TSP retirement funds to a 20% tax.


TSP acknowledged by phone they only received the partial fax of Plaintiff's TSP-75
withdrawal/transfer fonn, but failed to correct what TSP perceived as a regUfar withdrawal. In tum,
Plaintiff sent numerous letters to TSP dated Oct. 22, Nov. 5 and Dec. 7, of 2018 requestilg the error
of processing Plaintiffs retirement funds as a regular withdrawal corrected as a Withdrawa!Aransfer to
retirement account tax deferred.


On December 29, 2018. Plaintiff sent Defendants another TSP-75 fonn requesting the ful mnount of
her TSP retirement fll1ds as tax deferred, along with the Citadel Federal Credit Union retirement
account information. In tum, Defendants failed to correct Plaintiffs retirement fund withdrawal/transfer
request of a tax-defen'ed payment for her savings $152,540.40.


In tolal, Plaintiff sent Defendants letters requesting the tun amount of TSP savings as tax deferred
dated; Oct 3, Oct. 22. Nov. 5, Dec.7, and Dec. 29 of2018 without resolution. Plaintiff has aJso been
waiting for a VA pension from the Office of Personnel Management. (OPM) and Is with little funds to          I
pay living expenses. TSP is causing a financial hardship since Plaintiff is looking to purchase a home
and has retired effective 11/1f.l018.                                                                        I
                                                                                                             '

Pursuant to 5 CFR 1600.31 (1) Plaintiff request al savings to be rolled over onto Citadel Federal
Cred"lt Union Retirement Account as taxed deferred. Defendants breached Fiducimy Duty, 29 USC
1106 (b) Transactions between Plan and Rduciary (2) in his individual or in any other capacity
act in any transaction involving the plan on behalf of a party (or represent a party) whose interests are
adverse to the interests of the plan or the interests of its participants.
Failure to correct Thrift Savings as a tax deferred payment


                                        JURISDICTION AND YENU§


The jurisdiction of this Court is invoked pursuant to 28 u.s.c. 1345, au of which provide for original
jurisdiction of Plaintiffs' claims arising under the laws of the United States and over actions to recover
damages and to secure and other relief under the appropriate governing statues.

                                                                                                                 I
                                                       2
                                                                                                                 lI
                                                                                                                 [
              Case 2:19-cv-00671-RK Document 1 Filed 02/15/19 Page 12 of 14



                                         PRAYEB FOR REUif

WHEREFORE, Plaintiff respectfully requests that this Court:
Enter a declaratory judgment that the actions of Defendant violated the rights of Plaintiff as secured to
her by PA State statues;


Award Plaintiff her entire invested retirement savings in its entirety the amount of SI S2,S40.40.


Awaro Plaintiff damages in compensation for her emotional distress and loss financial living
expenses.


Award Plaintiff damages. for punitive actions by the Defendant where she was improperly denied her
lawful entire enticement savings invested for approximately 28 years.


Award Plaintiff court filing fees.


Sincerely,




PRO SE Plaintiff, Carol Mulhern

Date: /   hr~1 f




                                                     3
              Case 2:19-cv-00671-RK Document 1 Filed 02/15/19 Page 13 of 14

   .
                                     CERTIFICATE OF SERVICE


You have been sued Jn court If you wish to defend against the claims set forth in the above pages,
you must take action within 20 days after this complaint and notice received. Failure to respond to this
civil action may lead to a judgement against you.
I, carol Mufhem, Plaintiff certify, I have sent Federal Retirement Thrift Investment Board this notice of
a civil action against them by mail to defend in the West Chester Court House, West Chester
Pennsylvania 19380.

                                                                                 -, -c:-;
                                                                                                   -
                                                                                                   ~
                                                                                                   't-
                                                                                                    l.D      -r;.•
U.S. Mail                                     Federal Retirement Thrift ln~Btia&                             -
                                              n K Street, N.E.              ~~~                     co       ¥
                                              Suite 1000                    ':;OE g :p                        rn
                                              Washington, D.C.20002               2~-'              :!        0
                                                                                   -a::;tl :r:
                                                                                            r""l     -••
                                                                                                       &"'
                                                                                                      '°
                                                                                   ):::'>-<.
                                              Attn: Michael Kemedy, Managing Director
                                                    Dana K. Bilyeu. Executive Director
                                                    Ron McCray, Investor and Corp. Director
                                                    David A. Jones, LLC Independent Consult. Firm.
                                                    Willam Jasien, CEO and Managing Director
                                                    Rivindra Deo, Exe. Director




                                           Plaintiff, Carol Mulhern   t! AAtjllf~




                                                   4
         Case 2:19-cv-00671-RK Document 1 Filed 02/15/19 Page 14 of 14




 --=.-
---
=
:..
--.-
-
:
  -.
" :..
---
=-
